      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 1 of 8



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                          IN THE UNITED STATES DISTRICT COURT
17
                               FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                              No. CR-18-00422-PHX-SMB
20                         Plaintiff,                   RESPONSE TO DEFENDANTS’
                                                      MOTION IN LIMINE TO PRECLUDE
21            v.                                        PRESENTATION OF CERTAIN
                                                           EVIDENCE (DOC. 908)
22
     Michael Lacey, et al.,
23
                           Defendants.
24
25
26                                       INTRODUCTION

27          Defendants have moved in limine seeking to prevent the government from

28   presenting evidence related the following: (1) child sex trafficking or sex trafficking; (2)


                                                -1-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 2 of 8




 1   third-party criminal conduct other than prostitution; (3) a third-party’s Travel Act
 2   conviction from 1987; (4) prostitution ads from printed publications; and (5) certain
 3   testimony of the victims.    (Doc. 908.)    Defendants broadly argue such evidence is
 4   irrelevant, unduly prejudicial or confusing under Fed. R. Evid. 401 and 403.
 5          The third and fourth requests identified above can be set aside here, because the
 6   government does not intend to introduce ads from print publications or a Travel Act
 7   conviction from 1987. The first and fifth requests involve overlapping evidence, and as
 8   explained below that evidence is relevant to proving knowledge and intent for the Travel
 9   Act violations (SI Counts 2-51). The second request is similarly relevant. A deeper look
10   at the evidence reveals that what Defendants have coined as “third-party criminal conduct
11   other than prostitution” refers to homicides resulting from Backpage sex-for-hire ads—
12   evidence that is likewise highly relevant here. For these and other reasons, the instant
13   motion in limine should be denied.
14                                        ARGUMENT
15   I.     Fed. R. Evid. 401 and 403 are Rules of Inclusion Not Exclusion
16          Defendants move to limit the government’s presentation of evidence based strictly
17   on Rules 401 and 403. Defendants argue the evidence is not relevant if it does not directly
18   prove an element of a charged offense. But the bar for relevance is low. See, e.g., United
19   States v. Whittemore, 944 F. Supp. 2d 1003, 1006 (D. Nev. 2013) (low bar for evidence to
20   be considered relevant under Fed. R. Evid. 401). Jurors are allowed to see and hear even
21   marginally-relevant evidence because we trust them to weigh the evidence appropriately.
22   United States v. Hitt, 981 F.2d 422 (9th Cir. 1992). And witness testimony is not limited
23   to the ultimate issues or elements in a case. Old Chief v. United States, 519 U.S. 172, 179
24   (1997) (a fact of consequence can be any step along a path of inference that leads to an
25   “ultimate fact”). Here, many of the witnesses called by the government will provide a link
26   in the chain of proof against Defendants. United States v. Causey, 748 F.3d 310, 316 (7th
27   Cir. 2014) (“To be relevant, evidence need not conclusively decide the issue in the case,
28   nor make the proposition appear more probable, but it must in some degree advance the


                                                -2-
       Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 3 of 8




 1   inquiry.”).
 2          Under Rule 403, exclusion of evidence in a criminal prosecution is “an
 3   extraordinary remedy to be used sparingly.” United States v. Mende, 43 F.3d 1298, 1302
 4   (9th Cir. 1995). “[T]he danger of [unfair] prejudice must not merely outweigh the
 5   probative value of the evidence, but substantially outweigh it.” Id. “[A]pplication of Rule
 6   403 must be cautious and sparing” because the Rule’s “major function is limited to
 7   excluding matter of scant or cumulative probative force, dragged in by the heels for the
 8   sake of its prejudicial effect.” United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir.
 9   2000) (quoting United States v. Mills, 704 F.2d 1553, 1559 (11th Cir. 1983)).
10   II.    All Evidence Tending to Show Knowledge and Intent of Defendants to
11          Facilitate Prostitution is Relevant and Admissible.
12          A core issue at trial will be whether Defendants possessed the specific intent to
13   violate the Travel Act, namely, whether they knew postings on the adult section of
14   www.Backpage.com were almost exclusively prostitution ads, and whether they intended
15   to promote or facilitate the unlawful activity. The Ninth Circuit Model Jury Instructions
16   for conspiracy requires proof that the defendant became a member of the conspiracy
17   knowing of at least one of its objectives and intending to help accomplish it. Ninth Circuit
18   Model Jury Instruction Section 8.20. Similarly, the Travel Act requires proof that the
19   defendant had the intent to [promote, manage, establish, or carry to] [facilitate the
20   promotion, management, establishment, or carrying on of] [specified unlawful activity].
21   Ninth Circuit Model Jury Instruction Section 8.144. To date, Defendants have maintained
22   the government has not set forth evidence sufficient to convict them of any crimes. Much
23   of the evidence Defendants seek to preclude, however, proves or is a link in the chain of
24   proof that they were well aware that virtually all of the ads placed on the website were for
25   prostitution and further that they facilitated this unlawful activity.
26          A.     Evidence of Prostitution (Including Underage Prostitution) Advertised on
27                 Backpage Is Relevant and Admissible
28          Defendants claim to be unaware that the majority of Backpage’s postings were


                                                  -3-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 4 of 8




 1   prostitution ads and deny having the intent to facilitate and promote unlawful activity for
 2   financial gain. The evidence the government seeks to admit disproves those claims. The
 3   probative value of this evidence is not substantially outweighed by the danger of unfair
 4   prejudice and the evidence should be admitted.
 5          While different states and municipalities may have their own criminal statutes
 6   defining prostitution, it is undisputed that the general understanding is that prostitution is
 7   the practice of engaging in sex for money. Defendants nevertheless seek to preclude any
 8   mention of the term “sex trafficking” or child sex trafficking,” arguing that it is irrelevant
 9   and inflammatory because Defendants are not charged with those crimes. Defendants’
10   argument misses the mark.       Sex trafficking and child sex trafficking are forms of
11   prostitution. While the two crimes may include additional elements, such as causing a
12   person to engage in a commercial sex act by means of force, threat of force, fraud or
13   coercion, or causing a person that is under the age of 18 to engage in a commercial sex act,
14   both crimes involve the victim engaging in sex for financial gain. See 18 U.S.C. § 1591.
15          Five of the 17 victims identified in the Superseding Indictment were minors when
16   they were trafficked on Backpage. In essence, in moving to preclude testimony related to
17   “child sex trafficking,” Defendants are moving to preclude the victims’ testimony simply
18   because they were children when they were trafficked. The impact would be more than
19   simply not eliciting the victim’s age. Anything that could potentially identify the victim
20   as a child, the fact that they attend school, that they ran away from home after getting into
21   a fight with their parents or got in trouble for getting a bad grade would potentially become
22   inadmissible and leave the victim unable to provide relevant evidence and tell her story.
23   The victims should not be precluded from telling their story simply because they were
24   children when they were trafficked. See United States v. Garcia De Leon, 137 F. App’x
25   965, 966 (9th Cir. 2005) (probative value of victim’s testimony about abuse suffered while
26   being held hostage was not unduly prejudicial, especially when the government was
27   precluded from dwelling upon the details of the abuse.). Defendants have not cited any
28   case to the contrary.


                                                 -4-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 5 of 8




 1          Defendants argue the government intends to turn the case into a series of mini sex-
 2   trafficking trials. Defendants are mistaken. The majority of the victims here have had their
 3   cases adjudicated in other jurisdictions and their traffickers have either pleaded guilty or
 4   been found guilty by a jury. Thus, there is no need, as Defendants suggests, to proceed
 5   with a lengthy cross examination on facts that have already been admitted or determined –
 6   like whether the victim was actually a minor or coerced or trafficked.
 7          Next, Defendants request the Court preclude the government from introducing
 8   “lengthy testimony” from victims about their experience as prostitutes, arguing that the
 9   testimony would be irrelevant and highly prejudicial and involve third parties not before
10   the Court. Once again, Defendants’ arguments miss the mark. Here, the government
11   expects the victims will testify about how www.Backpage.com made it easy for them to
12   enter the prostitution life and to be trafficked. They will explain how their ads were created,
13   how they posed for the photographs that were used in their ads – covering just enough skin
14   to avoid having their ads rejected by the website. They will also testify that on occasion
15   they would notice their ad had been posted with certain photos removed. The victims are
16   expected to testify how their ads were drafted, either by themselves or their traffickers, to
17   avoid being kicked back by the website, that there were occasional communications with
18   Backpage on how certain terms needed to be removed before an ad could be posted, and
19   how ads could not be posted if a user identified themselves as being less than 18 years old.
20   The victims will explain how they or their traffickers paid for their ads – sometimes by
21   credit card and eventually with Vanilla Visa Cards or gift cards to retain anonymity. They
22   are expected to testify about how they needed to “refresh” their ads several times a day to
23   stay current and at the top of the website, and how they paid a fee to Backpage each time
24   they did so. To place their testimony in context, the victims will inevitably need to describe
25   the circumstances of how they were trafficked, their relationship with their trafficker, and
26   what they experienced in a “day in the life” of prostitution.
27
28


                                                  -5-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 6 of 8




 1          Finally, Defendants argue that evidence of crimes committed by other people are
 2   irrelevant, highly prejudicial and should be precluded. The evidence pertaining to the
 3   homicides the government seeks to admit have been detailed in a separate motion. Rather
 4   than repeating the facts and argument, the government will fully incorporate them by this
 5   reference here. (Doc. 920.) Testimony from the victims’ next of kin will describe how
 6   they made efforts to communicate with Backpage to have their child’s ad removed from
 7   the website. Law enforcement witnesses will describe how their investigation of the
 8   homicide led them to the victim’s Backpage ad and their communications with Backpage
 9   to obtain evidence through the search warrants and other legal process.        The evidence
10   could be viewed as prejudicial, in that it tends to prove the prosecution’s case. United
11   States v. LeMay, 260 F.3d 1018, 1026 (9th Cir. 2001) (“All evidence introduced against a
12   criminal defendant might be said to be prejudicial if it tends to prove the prosecution’s
13   case.”). That, however, isn’t the standard for preclusion. Id. (Rule 403 excludes evidence
14   without any relevance or if the potential for prejudice “far outweighs what little relevance
15   it might have”). The evidence is relevant because it shows Defendants were placed on
16   notice and knew the website was a hub for prostitution activity and their actions following
17   the notice show that rather than try to stop it, they took steps to promote and facilitate the
18   unlawful activity, for their financial gain.
19          The cases cited by Defendants are easily distinguished because they involve crimes
20   where the government does not need to prove knowledge or intent, or pertain to evidence
21   improperly admitted. In Ellis, the defendant’s conviction for receiving and concealing
22   stolen explosives and knowingly receiving or possessing stolen explosives after being
23   convicted of a felony was reversed after the Court held a book containing instructions on
24   how to make explosives was improperly admitted. United States v. Ellis, 147 F. 3d 1131
25   (9th Cir. 1998). Ellis held that because the charges involved possession and knowing
26   receipt, the government was not required to prove defendant intended to build explosives.
27   Id. at 1135-1136. Here, the Travel Act requires the government to prove intent.
28


                                                    -6-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 7 of 8




 1          United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005), evidence
 2   relating to the medical condition of two smuggled aliens was improperly admitted; the
 3   court found the evidence was a detail in the story that might have been relevant at
 4   sentencing, not trial. Here, the evidence in question is not a minor detail, but goes to a
 5   central issue for the fact-finder to resolve at trial—Defendants’ knowledge and intent.
 6          In United States v. Bradley, court found error where evidence of an uncharged
 7   homicide was admitted during a trial for conspiring and attempting to kill a witness because
 8   it did not illuminate the “background and development of the conspiracy.” 5 F.3d 1317,
 9   1321 (9th Cir. 1993). The situation here is the exact opposite. The homicides show
10   Defendants were well aware that some of Backpage’s prostitution ads resulted in deaths
11   because they were internally tracking the news stories and receiving search warrants and
12   subpoenas from law enforcement. Defendants were also subject to negative publicity,
13   which led them to strategize about how they could minimize or deflect the negative impact
14   of the stories—without doing anything that might impact Backpage’s bottom line.
15   Defendants’ other cases, including United States v. Hitt, 981 F.2d 422, 424 (9th Cir. 1992),
16   are similarly distinguishable.
17          B.     A Limiting Instruction Will Ensure the Jury Understands the Evidence and
18                 Applies it for a Proper Purpose
19          The government does not allege and will not argue that Defendants murdered or
20   trafficked the victims and has no objection to a limiting instruction. The evidence
21   Defendants seek to preclude is evidence that shows they were on notice and had knowledge
22   that Backpage was used almost exclusively for prostitution. This evidence is one category
23   that helps prove that Defendants possessed specific intent to promote or facilitate an
24   unlawful activity in violation of the Travel Act. A limiting instruction will help the jurors
25   properly apply the evidence and minimize Defendants’ concerns.
26   III.   Conclusion
27          For all the foregoing reasons, the government respectfully requests that the Court
28


                                                 -7-
      Case 2:18-cr-00422-SMB Document 961 Filed 05/08/20 Page 8 of 8




 1   deny the Defendants’ Motion in Limine to Preclude Presentation of Certain Evidence.
 2          Respectfully submitted this 8th day of May, 2020.
 3                                            MICHAEL BAILEY
                                              United States Attorney
 4                                            District of Arizona
 5
                                              s/Margaret Perlmeter
 6                                            KEVIN M. RAPP
                                              MARGARET PERLMETER
 7                                            PETER S. KOZINETS
                                              ANDREW C. STONE
 8                                            Assistant U.S. Attorneys
 9                                            JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
10
11                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
12                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
13
                                              REGINALD E. JONES
14                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
15                                            Child Exploitation and Obscenity Section

16
17
18
19                               CERTIFICATE OF SERVICE

20          I hereby certify that on this same date, I electronically transmitted the attached
21   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
22   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
23   as counsel of record.
24
25   s/ Marjorie Dieckman
     U.S. Attorney’s Office
26
27
28


                                               -8-
